Citation Nr: 0118438	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a psychologist


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from August 1969 to March 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which 
confirmed a 30 percent evaluation for post-traumatic stress 
disorder.  An April 2000 RO hearing was held.  

With regards to other procedural matters, after the RO 
certified the appeal to the Board, appellant by a January 
2001 written statement withdrew a prior July 2000 request for 
a Board Member hearing.  Also, appellant's representative 
recently submitted to the Board additional medical evidence 
dated in January 2001 (with a June 2001 written waiver of 
agency of original jurisdiction consideration).  


FINDINGS OF FACT

1.  Appellant's service-connected post-traumatic stress 
disorder is manifested primarily by complaints of anxiety, 
depression, sleep difficulties, irritability, anger, and 
inability to deal with stress.  He is well-oriented, and has 
essentially intact cognitive functioning.  He reportedly has 
decreased socialization skills and difficulty retaining jobs 
due to interpersonal conflicts.  

2.  Any symptomatology reasonably attributable to the 
service-connected post-traumatic stress disorder does result 
in occupational and social impairment with deficiencies in 
most areas, but does not more nearly approximate total social 
and industrial inadaptability.




CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent, but 
no more, for appellant's post-traumatic stress disorder have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.7, 4.10, 4.126, 4.130, Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the appellate issue with 
directions to provide further assistance to appellant, 
particularly in light of the partial allowance in the 
decision herein.  A comprehensive medical history and 
detailed findings with respect to the service-connected 
psychiatric disability over the years are documented in the 
medical evidence.  Recent VA psychiatric and psychologic 
examinations were conducted in 1999 and 2000 and fee-basis 
psychosocial surveys and evaluations were conducted in 2000 
and 2001, which are sufficiently detailed and comprehensive 
for rating his psychiatric disability and included assignment 
of scores on the Global Assessment of Functioning Scale (GAF 
Scale), which deals with the degree to which an individual 
functions socially and industrially.  

Moreover, there is no indication that more recent, relevant 
medical records exist that would show a greater degree of 
severity of that disability than that shown in said clinical 
reports.  Additionally, recent VA outpatient treatment 
records have been obtained.  Appellant was issued a Statement 
of the Case and Supplemental Statement of the Case, which 
included relevant rating criteria and clinical evidence and a 
detailed explanation of the rationale for said rating 
decision.  Thus, the Board concludes that the duty to assist 
as contemplated by applicable provisions, including the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been 
satisfied with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including post-traumatic stress disorder:  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, direction, recent events).  
38 C.F.R. § 4.130 (effective November 7, 1996).  In view of 
the date of the claim herein, these provisions are for 
application in rating this claim.

Appellant contends, in essence, that his psychiatric 
disability warrants an increased disability rating.  It is 
asserted that he has anxiety, depression, sleep difficulties, 
irritability, anger, an inability to deal with stress, and 
other associated symptomatology that result in social and 
industrial inadaptability.  

Clinical records in the 1980's indicated that appellant 
experienced marital and other interpersonal difficulties, 
alcohol dependence, and symptomatology associated with his 
psychiatric disability including anxiety, depression, 
irritability, and anger.  He complained of a seizure disorder 
and post-traumatic stress disorder and an inability to deal 
with stress as a VA file clerk expediter; and received 
federal civil service disability retirement in 1988.  In 
1989, he resumed part-time employment as a postal employee.  
In 1998, appellant was incarcerated for a parole violation in 
connection with an alcohol-related infraction.  An October 
1998 fee-basis psychologist's written statement reported that 
appellant "has experienced a constant and continuing series 
of personal crises", including divorces, estrangement from 
his son, suspensions from work due to absenteeism, and 
alcohol-related traffic infractions and incarceration.  The 
diagnoses included post-traumatic stress disorder, alcohol 
dependence in early remission, and recurrent major 
depression.  A current GAF scale score of 50 was assigned 
with 61 as the highest GAF scale score during the past year.  

On September 1999 VA psychiatric examination, appellant's 
complaints included anxiety, depression, anger, inability to 
retain a job, inability to cope with life situations, and 
alcohol use.  He reportedly had been incarcerated for several 
months for drinking while on probation.  Clinically, he 
appeared loud and irritable.  He had anger against the 
government.  He was alert and well-oriented.  Cognitive 
functioning was intact.  The diagnoses included mild post-
traumatic stress disorder, alcohol dependence in remission, 
and personality disorder.  A GAF scale score of 65 was 
assigned.  The examiner stated that although appellant had 
anxiety and depression, "most of his problems are temper and 
anger."  Additionally, appellant declined antidepressant 
medication, but instead wanted to continue private 
psychologic therapy that he had been receiving for several 
years.  

An April 2000 fee-basis psychosocial survey report, including 
psychologic testing, revealed that appellant appeared 
severely depressed several times during evaluation; and test 
results indicated moderate-severe depression.  Diagnostic 
impressions included post-traumatic stress disorder, alcohol 
abuse in remission, and personality disorder.  A GAF scale 
score of 47 was assigned.  

On May 2000 VA psychologic examination, it was noted that 
appellant had been unemployed for a year and a half since 
incarceration from August 1998 to April 1999; and that he was 
seeking disability benefits from his former postal service 
employer.  Appellant reported having no close friends and 
lived alone. He was not on any psychotropic medications.  His 
complaints included recurrent memories and nightmares related 
to Vietnam, anxiety, depression, sleep difficulties, 
irritability, anger, and estrangement from people.  
Clinically, he was alert and well-oriented.  His affect 
generally was normal, although occasionally he appeared 
tearful or angry.  Hygiene, grooming, and social skills were 
described as within normal range.  He had essentially intact 
cognitive functioning, including speech.  Insight was 
variable and judgment was described with consideration of his 
history as erratic and occasionally very poor.  Some 
ritualistic behaviors were reported by appellant.  Diagnoses 
included mild to moderate post-traumatic stress disorder and 
alcohol dependence in remission.  Significantly, a GAF scale 
score of 50 to 55 was assigned as "due to PTSD."  The 
examiner stated that appellant's alcohol dependence had been 
in remission for the past two years and symptoms currently 
attributable thereto were minimal; that appellant had 
symptoms of post-traumatic stress disorder with secondary 
depression; and that although said GAF scale score assigned 
was solely due to the post-traumatic stress disorder, it 
would have been significantly lower if dysfunctional 
personality traits, a lengthy history of impaired 
functioning, and history of alcohol abuse had been factored 
in.  He also recommended pharmacotherapy.  

A letter and psychologic evaluation report dated in January 
2001 from said fee-basis psychologist (which that 
psychologist incorporated into his testimony at the April 
2000 RO hearing on appeal) indicates that that psychologist 
provided appellant psychotherapy for the past 17 years (part 
as a VA staff psychologist and, for the last 8 years, on fee-
basis status).  That January 2001 psychologic evaluation 
report stated that appellant's condition had recently 
deteriorated; that he only slept one or two hours at night; 
and that he had severe nightmares and flashbacks, severe 
social withdrawal, intrusive recollections, severe anxiety, 
and intense anger/rage.  Clinically, he appeared thin, 
slightly built, gaunt, and emaciated with an intense, 
penetrating angry look that seldom changed.  He dressed in 
casual, clean clothing.  No bizarre gestures were apparent.  
He was very anxious and angry, particularly with the 
government.  He admitted to chronic irritability, anger, and 
being easily frustrated.  Conversation was coherent and 
relevant, but steadily angry.  He admitted to chronic 
depression and recurrent suicidal ideation.  He was well-
oriented and memory was intact.  Insight and judgment were 
impaired by emotional lability, irritability, and anger.  
Significantly, diagnoses were severe post-traumatic stress 
disorder, major depression, and alcoholism in remission.  A 
current GAF scale score of 35 was assigned.  In that January 
2001 letter, said psychologist indicated that the post-
traumatic stress disorder was the major disabling factor in 
the GAF scores assigned by him.  

In Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
explained that "GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness....  A 55-60 rating 
indicates "moderate difficulty in social, occupational, or 
school functioning."  See also, Cathell v. Brown, 8 Vet. 
App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  

The provisions of 38 C.F.R. § 4.126 state that assignment of 
an evaluation should be based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  The positive 
evidence includes the fact that appellant's psychiatric 
disorder reportedly adversely affects retention of jobs, 
apparently due to his experiencing significant anxiety, 
irritability, anger, and interpersonal relations difficulties 
in certain situations.  Additionally, the recently assigned 
GAF scale scores of 47, 50-55, and 35 are indicative of a 
severe psychiatric disability.  In deciding this appellate 
issue, the Board has resolved all reasonable doubt in 
appellant's favor in considering the overall social and 
industrial inadaptability shown and the frequency and 
severity of exacerbations of appellant's post-traumatic 
stress disorder symptomatology.  Accordingly, the Board 
concludes that an increased evaluation of 70 percent for 
appellant's post-traumatic stress disorder is warranted.  

However, an evaluation in excess of 70 percent is not 
warranted, since appellant's service-connected post-traumatic 
stress disorder does not result in total occupational and 
social impairment.  Again, the clinical evidence, including 
the assigned GAF scores, clinical findings of his being well-
oriented with essentially intact cognitive functioning, and 
diagnoses of severe post-traumatic stress disorder, indicates 
that the overall adequacy of his judgment, thought, mood, and 
functioning is no more than severe and does not meet the 
criteria for the next higher evaluation.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that appellant's service-connected 
post-traumatic stress disorder presents such an unusual or 
exceptional disability picture as to render the application 
of the regular schedular standards impractical, for the 
aforestated reasons.  38 C.F.R. § 3.321(b)(1).  


ORDER

An increased evaluation of 70 percent, but no more, for 
appellant's post-traumatic stress disorder is granted, 
subject to the applicable regulatory provisions governing 
payment of monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

